UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1361


RAMANDEEP SINGH BINDRA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 18, 2012                  Decided:   August 3, 2012


Before KING, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ramandeep Singh Bindra, Petitioner Pro Se. Daniel Eric Goldman,
Senior Litigation Counsel, Andrew B. Insenga, Jonathan Aaron
Robbins, Office    of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ramandeep Singh Bindra, a native and citizen of India,

petitions for review of an order of the Board of Immigration

Appeals     (“Board”)        dismissing     his    appeal     from     the    immigration

judge’s     denial      of    his   requests       for    asylum,      withholding        of

removal, and protection under the Convention Against Torture.

For   the   reasons      set    forth      below,    we    deny   the        petition    for

review.

             A     determination      regarding      eligibility        for     asylum    or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                           INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                   Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.        8 U.S.C. § 1252(b)(4)(B) (2006).                    Legal issues are

reviewed      de    novo,      “affording        appropriate      deference       to     the

[Board]’s     interpretation          of   the    [Immigration         and    Nationality

Act] and any attendant regulations.”                      Li Fang Lin v. Mukasey,

517 F.3d 685, 691-92 (4th Cir. 2008).                     This court will reverse

the   Board      only    if    “the    evidence      .    .   .   presented       was     so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                     Elias-Zacarias, 502 U.S. at

483-84; see Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

Furthermore,        “[t]he     agency      decision       that    an    alien     is     not

                                             2
eligible for asylum is ‘conclusive unless manifestly contrary to

the law and an abuse of discretion.’”                   Marynenka v. Holder, 592

F.3d 594, 600 (4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D)

(2006)).

             We have reviewed the evidence of record and conclude

that    substantial      evidence     supports         the    adverse      credibility

finding.      We   further      conclude       that    Bindra    failed    to   present

sufficient independent evidence of past persecution on account

of a protected ground, notwithstanding the adverse credibility

determination, as discussed in Camara v. Ashcroft, 378 F.3d 361,

370 (4th Cir. 2004).         We therefore uphold the denial of Bindra’s

requests for asylum and withholding of removal.                       See id. at 367

(“Because    the   burden    of    proof       for    withholding     of   removal   is

higher than for asylum — even though the facts that must be

proved are the same — an applicant who is ineligible for asylum

is necessarily ineligible for withholding of removal under [8

U.S.C.] § 1231(b)(3).”).

             Additionally,        Bindra       challenges       the   denial    of   his

request for protection under the Convention Against Torture.                         To

qualify for such protection, a petitioner bears the burden of

proof of showing “it is more likely than not that he or she

would   be    tortured     if     removed       to    the    proposed      country   of

removal.”     8 C.F.R. § 1208.16(c)(2) (2012).                  Based on our review

of the record, we conclude that substantial evidence supports

                                           3
the denial of his request for relief.              See Dankam v. Gonzales,

495 F.3d 113, 124 (4th Cir. 2007) (setting forth standard of

review).

           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      4